Citation Nr: 1138868	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need for regular aid and attendance of another person or being housebound.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claim.

This case was previously before the Board in October 2008 and April 2009, at which time it was remanded for further development to include obtaining records from the Social Security Administration (SSA), and clarification of the VA medical examination in this case based upon any additional evidence obtained.  Here, records were obtained from the SSA, and a clarifying medical opinion was promulgated in June 2009.  All other development directed by the Board's remands appears to have been completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the disposition of the instant case have been completed. 

2.  The Veteran is not blind or nearly blind, is not a patient in a nursing home, is not currently unable to dress or feed himself, to attend to the wants of nature, or to protect himself from the hazards incident to his daily environment; nor do his disabilities render him bedridden. 

3.  The Veteran's disabilities, when considered in combination with each other, do not result in his inability to care for most of his daily personal needs without regular assistance of another person, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment; nor do they result in his confinement to his home or the immediate premises. 


CONCLUSION OF LAW

The criteria for a SMP on the basis of the Veteran being in need of the regular aid and attendance of another person and/or by reason of the Veteran being housebound due to disabilities have not been met.  38 U.S.C.A. §§ 1501, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2006, which is clearly prior to the August 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via a February 2008 letter, followed by readjudication of the appeal by multiple Supplemental Statement of the Cases which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current SMP claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the February2008 letter included the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his SMP claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and reviewed in conjunction with this claim to include records from the SSA.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As part of his Substantive Appeal, he indicated no hearing was desired in conjunction with this case.  Moreover, he was accorded VA medical examinations regarding this case in June 2006, July 2006, August 2006, December 2008, and a supplemental opinion was obtained in June 2009 from the July 2006 VA examiner.  As detailed below, these medical examinations addressed the criteria for SMP based upon the need for aid and attendance or being housebound.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Increased pension is payable to a veteran by reason of need for aid and attendance or being housebound.  38 C.F.R. § 3.351(a)(1).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. An individual will be considered in need of regular aid and attendance if he: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b)(c).. 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: Inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).. 

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996). 

The rate of pension payable to a veteran who is entitled to pension under 38 U.S.C.A. § 1521 and who is not in need of regular aid and attendance shall be prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter): (1) Has additional disability or disabilities independently ratable as 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of disability or disabilities. This requirement is met with the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the Veteran does not meet or nearly approximate the criteria for establishment of SMP on the basis of based upon need for regular aid and attendance of another person or being housebound.

The Board acknowledges that the record reflects the Veteran receives treatment for multiple medical disabilities to include an acquired psychiatric disorder, hypertension, diabetes mellitus, dyslipidemia, status-post polypectomy, and degenerative joint disease of both knees.  As an initial matter, the Board notes that none of his medical disabilities has resulted in the Veteran being blind or nearly blind, nor is he a patient in a nursing home.

With respect to his claim of entitlement to SMP based on the need for aid and attendance or being housebound, the Veteran had contended, among other things, that his right knee disability is of such severity that he is unable to drive.  He has also contended that he cannot do anything at home; he cannot help his wife with chores; and that he needs some assistance in bathing, lower dressing, and toileting.  He has acknowledged that he is able to shave, eat, and do upper dressing.

In view of the Veteran's contentions, he was accorded multiple VA medical examinations in this case.  For example, a June 2006 VA psychiatric examination diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  However, the examiner found that the Veteran was capable to handle VA funds, and that he was not considered in the need or aid and attendance nor was he housebound on account of his presently diagnosed psychiatric examination.

The July 2006 VA examination for aid and attendance or housebound purposes noted, in part, that the Veteran came in that day walking with cane and assistance accompanied by his neighbor, in a private car.  However, it was found that he was not permanently bedridden.  Nevertheless, even though a physical examination was conducted of the Veteran, no opinion appears to have been promulgated regarding whether he met the criteria for SMP based on the need for aid and attendance or being housebound.  Moreover, the examiner requested a joint examination be conducted to obtain details of the Veteran's right knee condition.  Such an examination was accomplished in August 2006, but no opinion was proffered at that time as to whether the impairment attributable to this disability warranted the benefit sought on appeal.

The December 2008 VA psychiatric examination diagnosed major depressive disorder, recurrent, non psychotic.  Further, the examiner concluded that there were no indications in the Veteran's record and in previous notes reviewed that he required assistance for performance of daily activities.

In view of the foregoing, the Board remanded this case in April 2009, in part, for the Veteran's VA claims file to be returned for an addendum to be prepared to complete the July 2006 examination for aid and attendance or housebound status, by rendering the medical opinions as to: (a) Whether the Veteran is so helpless as to need the regular aid and attendance of another person; and (b) Whether the Veteran is substantially confined to his dwelling or immediate premises and whether it is reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime.

In accord with the Board's remand directives, a competent medical opinion was promulgated in June 2009 by the July 2006 VA examiner.  Simply put, the examiner answered No to both question (a) and (b) of the Board's remand.  In other words, the examiner opined the Veteran did not satisfy the criteria for SMP based upon the need for aid and attendance or being housebound.  In support of this conclusion, the examiner noted the previous medical records and VA examinations, and specifically noted the December 2008 VA psychiatric examiner's conclusion that there were no indications in the Veteran's record and in previous notes reviewed that the Veteran requires assistance for performance of daily activities.

In short, the competent medical opinions that have addressed this claim have all essentially concluded that Veteran's disabilities, when considered in combination with each other, do not result in his inability to care for most of his daily personal needs without regular assistance of another person, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment; nor do they result in his confinement to his home or the immediate premises; i.e., he does not satisfy the criteria for SMP based upon the need for aid and attendance or being housebound.

The Board also notes that it has reviewed the medical treatment and aforementioned VA medical examinations regarding the specific symptomatology due to the Veteran's medical disabilities.  This includes the SSA records, which reflect he was found to be entitled to disability benefits due to his acquired psychiatric disorder and hypertension.  However, while the record indicates that he does experience impairment due to these disabilities, nothing in these records reflects they are of such severity as to require the aid and attendance of another person, nor do they render the Veteran housebound.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to SMP based upon the need of aid and attendance of another person or being housebound.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to SMP based upon need for regular aid and attendance of another person or being housebound is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


